Citation Nr: 0211319	
Decision Date: 09/04/02    Archive Date: 09/09/02	

DOCKET NO.  99-23 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bronchitis claimed 
as the result of an undiagnosed illness.

2.  Entitlement to service connection for sinusitis claimed 
as the result of an undiagnosed illness.

(The issue of entitlement to service connection for a right 
leg disorder claimed as the result of an undiagnosed illness 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active duty from February 12, 1991, to 
April 4, 1991, including service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

This matter comes before of Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's bronchitis is not related to active service 
and is not an undiagnosed illness.

2.  The veteran's sinusitis is not related to active service 
and is not an undiagnosed illness.



CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated during 
active service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1110, 1117, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2001).

2.  Sinusitis was not incurred in or aggravated during active 
service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1110, 1117, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and to notify claimants has recently 
been reaffirmed and clarified.  See Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The 
veteran has been afforded a VA examination and relevant 
treatment records that have been indicated to exist have been 
obtained.  The veteran and her representative have been 
provided with a statement of the case, supplemental 
statements of the case, and letters of notification advising 
them of the evidence considered, the governing legal 
criteria, including the VCAA, as well as the evidence 
necessary to establish entitlement to the requested benefits 
and the reason for the denials.  Therefore, it is concluded 
that the VA has complied with the VCAA and the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Secretary may pay compensation to a Persian Gulf veteran 
with a qualifying chronic disability that became manifest 
during service on active duty in the Southwest Asia Theater 
of Operations during the Persian Gulf War or to a degree of 
10 percent or more prior to December 31, 2006.  The term 
qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness for a medically 
unexplained chronic multi-symptom illness.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

Although the veteran offered testimony, during a personal 
hearing in February 2000, that she had experienced seasonal 
sinusitis prior to her entry onto active duty in February 
1991, and she reported, at the time of a February 1991 
service examination that she had mild seasonal sinusitis, the 
report of a February 1991 service entrance examination 
indicates that her sinuses were normal.  There is no 
competent medical evidence that indicates that the veteran 
had chronic sinusitis prior to her entry onto active duty in 
February 1991 and since the report of the February 1991 
service entrance examination does not note any sinus defect, 
the veteran is presumed to have been in sound condition in 
February 1991 with respect to her sinuses.

Service medical records do not indicate any finding with 
respect to symptoms or manifestations relating to sinusitis 
or bronchitis.  A January 1992 private medical record 
indicates that the veteran was seen with some cold symptoms.  
The impression included sinusitis.  A March 1993 private 
treatment record indicates that the veteran was seen with 
sinus drainage and a hacking cough.  The diagnosis was 
bronchitis. A February 1997 private treatment record 
indicates a diagnosis of acute bronchitis and pharyngitis.  
September 1997 private treatment records reflect diagnoses of 
bronchitis and allergic sinusitis and a December 1998 private 
treatment record indicates an impression of pharyngitis.

The report of an August 1999 VA examination reflects that the 
veteran reported being treated for sinus congestion while on 
active duty and continuing to have sinus conditions 
subsequent to active duty.  She reported that she would see a 
doctor 3 to 4 times per year and continued to experience 
episodes of sinus and bronchitis conditions since she 
returned from the Persian Gulf War.  X-rays of her sinuses 
were clear.  The diagnoses included recurrent sinusitis and 
bronchitis.

The record indicates that the veteran is a nurse, but there 
is no indication that she has specialized training in the 
field of pulmonary or nose and throat disabilities.  Further, 
there is no indication that she is competent to offer 
diagnoses with respect to pulmonary or nose and throat 
disabilities.  Therefore, while the appellant is qualified to 
report symptoms that she has experienced, she is not 
qualified, to offer a medical diagnosis or medical etiology 
for symptoms she reports.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

With consideration of the above analysis with respect to the 
veteran's reports regarding her symptoms, there is no 
competent medical evidence indicating that she experienced 
chronic bronchitis or sinusitis during her active service.  
The competent medical evidence indicates that an impression 
of sinusitis was first offered in January 1992 and the 
diagnosis of bronchitis was first made in March 1993.  There 
is no competent medical evidence associating either sinusitis 
or bronchitis with the veteran's active service.  Therefore, 
a preponderance of the evidence is against a finding that the 
veteran had chronic bronchitis or sinusitis during her active 
service.

Since there is no competent medical evidence associating 
bronchitis or sinusitis with the veteran's active service and 
since sinusitis and bronchitis were first diagnosed by 
competent medical authority approximately 9 months and 
2 years, respectively, following the veteran's active 
service, a preponderance of the evidence is against a finding 
that either bronchitis or sinusitis are related to active 
service.

With respect to the claim that the veteran's symptoms of 
bronchitis and sinusitis are due to an undiagnosed illness, 
there is no competent medical evidence that would support 
this conclusion.  The competent medical evidence has 
consistently associated the veteran's complaints regarding 
sinus drainage and coughing with diagnoses of pharyngitis, 
bronchitis, and sinusitis or allergic sinusitis.  There is no 
competent medical evidence that has ever indicated or 
provided any relationship between the veteran's reported 
symptoms and any chronic unknown illness.  With consideration 
that all of the competent medical evidence associates the 
veteran's symptoms with diagnosed disability, a preponderance 
of the evidence is against a finding that the veteran has 
bronchitis or sinusitis due to undiagnosed illness.  
38 U.S.C.A. § 1117.


ORDER

Service connection for bronchitis due to undiagnosed illness 
is denied.

Service connection for sinusitis due to undiagnosed illness 
is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

